DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This NOA is in response to the RCE filed on 11/23/2020.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in a telephone interview with attorney Peter Trahms-Neudorfer, (Reg. No. 59,282) on 2/11/2021. 
The claims should be amended to read as follow: 
1.	(Currently Amended) A node device of a clustered system, comprising:
a processor; and
a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising:
requesting a distributed resource coordinator component of the clustered system, to grant an exclusive lock on a file of the distributed resource coordinator component, acquiring the exclusive lock on the file being mapped to 
in response to receiving a notification from the distributed resource coordinator component that indicates that the exclusive lock has been granted, acquiring ownership of the specified IP address, instantiating an IP resource object associated with the specified IP address, wherein data from the IP resource object is applied to an interface connected to the node device to facilitate communication via the IP network under request; and
periodically checking the ownership of the IP resource object.
8.	(Currently Amended) The node device of claim 1, wherein the operations further comprise:
	performing a network health check to verify network connectivity associated with the node device; and
	in response to determining that the health check .

10.	(Currently Amended) A method, comprising:
directing, by a node device of a clustered system that comprises a processor, request data to a distributed resource coordinator component of the clustered system via a primary communication network, wherein the request data is indicative of a request for an exclusive lock on a file, wherein acquiring the exclusive lock on the file results in acquiring 
in response to receiving a notification from the distributed resource coordinator component that indicates that the exclusive lock acquiring ownership of the first IP address, initiating, by the node device, an IP resource object associated with the first IP address, wherein data associated with the IP resource object is applied to an interface of the node device associated with the secondary communication network to facilitate communication via the secondary communication network; and
periodically checking the ownership of the IP resource object.

16.	(Currently Amended) The method of claim 15, wherein the revoking the ownership comprises un-assigning the first IP address from the node device 

17.	(Currently Amended) A non-transitory computer-readable storage medium comprising instructions that, in response to execution, cause a node device of a clustered system that comprises a processor to perform operations, comprising:
directing, to a distributed resource coordinator of the clustered system via a first communication network, request data indicative of a request for an exclusive lock on a file that is associated with a particular Internet protocol (IP) address associated with a second communication network, wherein the second communication network is an IP network; and
in response to determining that the exclusive lock , acquiring the particular IP address, determining an IP resource object associated with the particular IP address, wherein the IP resource object is applied to a local interface associated with the second communication network to facilitate communication via the second communication network; and
periodically checking the ownership of the IP resource object.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an Examiner’s Statement of Reasons for Allowance: 
In interpreting the claims, in light of the specification and the applicant’s amendments filed on 11/23/2020 and subsequent changes made in this examiner’s amendment, the Examiner finds the claimed invention to be patentably distinct from the prior art of record. Prior art does not teach all of the limitations of the independent claim. Prior art of record Banerjee is deemed closest to the claimed limitations using lock semantics to allocate IP addresses. However, Banerjee does not teach all of the limitations in the amended independent claims in the manner recited. These limitations distinguish the claimed invention from the prior art of record when taken in the environment of the full claim language.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA MUNDUR whose telephone number is (571)272-5383.  The examiner can normally be reached on 9:30 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on 571 272 7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PADMA MUNDUR/Primary Examiner, Art Unit 2441